Citation Nr: 1302711	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  08-10 248	)	DATE
	)
	RECONSIDERATION	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for residuals of a head injury.

2.  Entitlement to service connection for residuals of frostbite.

3.  Entitlement to service connection for glaucoma, including as another secondary residual of the claimed head injury.

REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to February 1978.  He also had additional active duty for training (ADT) from August 1975 to September 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for his claims, the Veteran testified at a hearing at the RO in December 2007.  He reportedly failed to report for an additional hearing at the RO, this time before a Veterans Law Judge of the Board (Travel Board hearing), which was scheduled for July 2010.

The Board remanded these claims in July 2011 for additional development.  In that remand, the Board noted these claims had a long procedural history and had been previously considered and denied, but not appealed.  Ordinarily, this would require new and material evidence to reopen these claims before further considering them on their underlying merits.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 3.156(a), 20.200, 20.1103 (2012).  However, it was also noted that additional records concerning the Veteran's service had been obtained and associated with the claims file since those prior rating decisions, which, in turn, eliminated this requirement of needing new and material evidence to reopen these claims.  See 38 C.F.R. § 3.156(c).  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (indicating unit records provided to the RO by the United States Armed Services Center for Research of Unit Records (USASCRUR), now the Joint Services Records Research Center (JSRRC), constituted official service department records of the type contemplated by 38 C.F.R. § 3.156(c), thus requiring de novo review or reconsideration of the claim rather than as a petition to reopen the claim).

Since completing that additional development of the claims, they have continued to be denied so are again before the Board.


FINDINGS OF FACT

1.  Residuals of a head injury, including headaches, are not shown to be the result of the Veteran's active military service.

2.  Also the peripheral neuropathy that has been diagnosed has not been shown to be etiologically related to his service, including especially to his claim of having sustained frostbite during his service.

3.  As well, glaucoma has not been shown to be related to his service, including caused or exacerbated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Residuals of a head injury, including headaches, were not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Residuals of frostbite, including peripheral neuropathy, were not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  Glaucoma was not incurred in or aggravated by service and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A.  Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain and of the information and evidence he is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice also should include informing him that a "downstream" disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the underlying claim for service connection.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, this notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has made clear that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, before the initial adjudication of the Veteran's claims, a letter dated in June 2007 was sent to him in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  He was notified of the evidence that was needed to substantiate his claims, apprised of what information and evidence VA would obtain versus the information and evidence he was expected to provide, and informed that VA would assist him in obtaining this supporting evidence, but that it was his ultimate responsibility to provide VA any evidence pertaining to his claims.  See Pelegrini, 18 Vet. App. at 120-21.  He was also notified of the criteria for establishing a "downstream" disability rating and effective date.  See Dingess.  Therefore, he received all required notice.

B.  Duty to Assist

His service treatment records (STRs), private treatment records, VA treatment records, lay statements, and hearing transcript have been associated with the claims file for consideration.  Notably, he reported in an October 2001 statement that he was receiving Social Security Administration (SSA) disability benefits.  However, he specified that these benefits related to a mental disorder, so do not concern the disabilities at issue in this appeal.  Because a mental disorder is not presently on appeal to the Board, these SSA records are not relevant to his present claims and, therefore, do not need to be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (When a SSA decision pertains to a completely unrelated medical condition and the Veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which he is seeking VA benefits, relevance is not established).  According to the holding in Golz, VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim.


To further assist him with his claims for residuals of a head injury and residuals of frostbite, however, he was afforded a VA compensation examination.  When VA endeavors to provide a VA examination or obtain a medical opinion, it must ensure the examination or opinion is adequate, else, notify the Veteran why an adequate examination or opinion will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and, to the extent possible, provide an opinion as to the etiology of the Veteran's claimed head injury and frostbite residuals.

A VA examination conversely has not been obtained with respect to his claim for glaucoma.  However, the Board finds that the evidence, which does not reflect competent or credible indication of a relationship between this claimed condition and his service or a service-connected disability, in turn warrants concluding that a remand for an examination or opinion is not necessary to decide this claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in service-connection claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  But, as discussed below, the evidence does not satisfy these McLendon standards as concerning this claim for glaucoma, as the overall weight of the evidence does not suggest a relationship between this claimed disability and the Veteran's service or a service-connected disability.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggests an association between the disability and service or a service-connected disability).

VA has provided the Veteran opportunity to identify and/or submit evidence and argument in support of his claims.  He has not cited or referred to any other evidence relevant to his claims that needs to be obtained.  No further action, then, must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Service Connection

A.  Laws and Regulations

(i)  Basic Service Connection

In order to establish entitlement to service connection for a claimed disability, the facts must demonstrate that a disease or an injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred in service if they become disabling to a compensable degree (generally meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

(ii)  Active Duty for Training and Inactive Duty Training

Active military, naval, or air service includes any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or an injury incurred in or aggravated in the line of duty, or any period of inactive duty training (IADT) during which the individual concerned was disabled or died from an injury, though not disease incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2012).  ADT includes full-time duty performed for training purposes by members of the Reserves and National Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2009).  Presumptive periods do not apply to ADT or IADT, however, only to active duty (AD), neither do the presumptions of soundness and aggravation.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for a disability resulting from a disease or an injury incurred or aggravated while performing AD and ADT, or from an injury, but not disease, incurred or aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

(iii)  Secondary Service Connection

Under section 3.310(a) of VA regulation, service connection also may be established on a secondary basis for disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing entitlement to service connection on this secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  See also 38 C.F.R. § 3.310(b).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Thus, in order to establish service connection for a claimed secondary disorder, there must be competent and credible evidence of a current disability; evidence of a service-connected disability; and competent and credible evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  Medical evidence is generally, though not always, required to associate the claimed condition with a service-connected disability.  Velez v. West, 11 Vet. App. 148, 158 (1998); McQueen v. West, 13 Vet. App. 237 (1999).


(iv)  Evaluation of Evidence

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons also have been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competency differs from credibility, and evidence must be both competent and credible to ultimately have probative value.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza at 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").


B.  Evidence and Analysis

1.  Residuals of a Head Injury

The Veteran's STRs are completely unremarkable for any complaints, treatment, or diagnoses relating to a head injury or similar-type trauma.  Significantly, he had examinations in August 1975, May 1976, July 1976, and January 1978, but no relevant abnormalities were noted.  He also denied a history of head injury during the July 1976 and January 1978 examinations.

In his September 1978 claim for benefits, however, so only a relatively few short months later, he reported sustaining a head injury in 1976, so during his service.

He far more recently had a VA examination in October 2000.  He reported being struck on the top of his head by a revolving tank turret sometime in 1975.  He stated that he lost consciousness and was hospitalized for two to three days.  He could not recall any diagnosis.  A year later, he began noticing a "thumping" pain over both temples.  He claimed that he had experienced a headache every two or three days for the past 24 years, so dating back to that alleged trauma in service.  Based on this history and a physical examination, the examiner diagnosed chronic headaches with some characteristics of a migrainous disorder.  However, the Veteran did not meet the criteria for a chronic post-traumatic headache disorder because his headache did not occur less than 14 days after regaining consciousness.  Therefore, according to that examiner, it was unlikely the Veteran's headaches were post-traumatic in origin.

VA treatment records dated in February 2001 show the Veteran reported a history of traumatic brain injury (TBI) with loss of consciousness in 1975 and complaints of headaches.  Additional treatment records reflect similar accounts.  During his December 2007 RO hearing, he testified that he was struck by a tank turret during basic training.


Based on this evidence, the Board finds that service connection for residuals of a head injury is not warranted.  Although the Veteran was diagnosed with chronic headaches, the overall weight of the evidence is against a finding this condition was incurred in or is otherwise related to his active military service.  His STRs do not reflect a head injury or residuals thereof.  The October 2000 VA examiner concluded the Veteran's headaches were not post-traumatic in nature or etiology.  This opinion was based on a review of the claims file, a history provided by the Veteran, and an objective physical examination.  There is no competent and credible medical opinion refuting this conclusion or otherwise suggesting the Veteran's headaches are related to his service, including especially to the type of trauma alleged.

The Board has considered his lay statements and testimony in support of his claim and accepts that he is competent to report headaches as a symptom.  See Jandreau, supra; 38 C.F.R. § 3.159(a)(2).  However, he has not demonstrated the necessary knowledge or expertise to comment on the etiology of these headaches in terms of ascribing them to a particular incident or type of trauma coincident with his military service.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Further, to the extent that his lay statements and testimony are offered as evidence of continuity of symptomatology, he is competent to proclaim having experienced continuous headaches since the claimed inciting trauma during his military service, even absent contemporaneous medical evidence such as actual treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  But see, too, Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (indicating that, for non-combat Veterans providing non-medical related testimony regarding an event during service (or, here, where the incident in question is not claimed to have occurred in combat), Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements).

Continuous symptoms, not treatment, are the essence of 38 C.F.R. § 3.303(b).  And, as explained, establishing continuity of symptomatology under § 3.303(b) is an alternative method of showing chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Kahana cautioned that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc),

This notion of continuity of symptomatology, however, only applies when the condition now claimed was noted during service.  Moreover, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id.  (citations omitted).  Thus, in adjudicating these claims, the Board must also assess the Veteran's credibility.  In doing so, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to him.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

See also Pond v. West, 12 Vet. App. 341 (1999) and Cartwright v. Derwinski, 2Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

While the Board acknowledges the Veteran is competent to provide evidence of his own experiences, the fact remains there are no documented complaints of a head injury or headaches in service.  Although he reported sustaining such an injury in 1975 or 1976, several examinations performed from 1975 to 1978, so from around that same time, reflect normal findings and, as importantly, he himself specifically denied a history of head injury during his July 1976 and January 1978 examinations.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Even accepting that in his September 1978 claim for benefits, so only a relatively few short months after his discharge from service in February 1978, he reported having sustained a head injury in 1976, so during his service, the fact remains that he has not evidence continuous headaches during the many years since.  Moreover, the VA compensation examiner disassociated any current headaches with the trauma in service, so even assuming for the sake of argument it occurred as alleged, explaining that the type of headaches the Veteran now has do not appear to be 
post-traumatic in origin, so not the type resulting from a head injury.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

These facts weigh heavily against the claim he now makes that he has had problems with headaches ever since service.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period for which there was no clinical documentation of the claimed disorder).  The Board therefore, in the appropriate circumstance, may consider the absence of any indication of a relevant medical complaint until relatively long after service as one factor, though not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board is not holding that corroboration is required.  Rather, the Board finds his assertions to be less credible than the unremarkable contemporaneous records.  The lack of evidence of treatment may bear on the credibility of the evidence of continuity, just not be the exclusive reason for finding lay evidence not credible.  As such, the Board finds that the most probative evidence is against the claim, not instead supportive of it or even in relative balance (equipoise).  When this occurs, the claim must be denied.  38 C.F.R. § 3.102.

2.  Residuals of Frostbite

The STRs are similarly unremarkable for any complaints, treatment, or diagnoses relating to frostbite.  The Veteran had examinations in August 1975, May 1976, July 1976, and January 1978.  No relevant abnormalities were noted.  He also denied a history of foot trouble during the July 1976 and January 1978 examinations.  His military service ended in February 1978.

VA treatment records dated in September 1989 show chronic pain in all of his toes.  In March 1990, he reported a history of frostbite in 1977, so during his service.  An electromyography (EMG) study revealed no significant peripheral neuropathy or tarsal tunnel syndrome.  In May 1990 he again reported a history of frostbite of the feet in 1977 and stated that he was treated with warm compresses at the time.  Since that injury, he had experienced mild foot pain.  He was diagnosed with possible unrecognized tarsal tunnel syndrome, as well as chronic pain syndrome.

Additional records dated in January 2000 reflect a history of frostbite and peripheral neuropathy.

He had a VA compensation examination in October 2000.  He reported a history of cold injury to the feet while on maneuvers in a high mountainous region near Fort Lewis, Washington.  He currently experienced severe foot pain.  However, an examination revealed no abnormalities.  There was no skin abnormality, motor deficit, or sensory deficit.

A February 2001 EMG revealed mild peripheral neuropathy.  Additional VA records since that time reflect additional reports of a history of frostbite in 1977 with pain since 1988.  A February 2006 EMG was normal.  In August 2007, the Veteran was diagnosed with mild vascular claudication on the right side.

He testified during his RO hearing in December 2007 that he had been out on a training exercise on Mount Rainier.  His feet had been exposed to the air while he was sleeping.  He was treated with hot water bags and resumed training.  This treatment occurred in the field, and he did not know if it was reported/ documented.

He had an additional VA examination in August 2011.  He reported a history of frostbite in 1977, with pain and numbness starting in 1988.  At the time of the cold injury, he was treated with a heating pad.  Examination revealed no electrodiagnostic evidence of neuropathy or radiculopathy.  The examiner stated there was no evidence of a cold injury.

Private treatment records dated in October 2011 show a diagnosis of right tibial neuropathy.  The treating physician stated this was believed to be secondary to frostbite the Veteran had experienced while in the military.

Based on this evidence, the Board finds that service connection for frostbite is not warranted.  The STRs do not reflect any complaints, treatment, or diagnoses relating to frostbite of the lower extremities.  The Veteran's VA examinations revealed no cold injury residuals.  Additional records reflect findings of peripheral neuropathy.  However, while the October 2011 private opinion relates right tibial neuropathy to frostbite in service, there is no rationale or explanation for this opinion.  The failure of the physician to provide a basis for the opinion affects the weight or credibility of this evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

In addition, the opinion appears to be based solely on a history of frostbite provided by the Veteran.  However, the Board does not find the Veteran's reported history of frostbite in service to be credible, as the records concerning his service do not reflect such an injury and he specifically denied any foot trouble during his January 1978 separation examination.  Although the Board may not disregard a favorable medical nexus opinion solely on the rationale that it was based on a history given by the Veteran, the Board may reject medical opinions that are based on supposed facts provided by a Veteran that have been found to be inaccurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  An opinion is only as good and credible as the history on which it is based, that is, a medical opinion based on an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).

To the extent the Veteran has asserted a continuity of symptomatology of foot pain and numbness since his alleged cold injury in service, he is competent to make this proclamation.  See Goss v. Brown, 9 Vet. App. 109, 113 (1996).  However, while he reported in May 1990 that he had experienced foot pain since 1977, so since his claimed frostbite injury in service, subsequently dated records show he reported the onset of his symptoms instead in 1988, so more than a decade later and far removed from the time he was in service and supposedly sustained this claimed injury.  Therefore, his reports of continuous symptoms since service are not credible as he has offered conflicting accounts of his history of symptoms, which undermines his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

3.  Glaucoma

As with the other claims, the STRs are unremarkable for any complaints, treatment or diagnoses relating to glaucoma.  The Veteran had examinations in August 1975, May 1976, July 1976, and January 1978.  No relevant abnormalities were noted.  He also denied a history of eye trouble during the July 1976 and January 1978 examinations, although, notably, he had complained of blurry vision in February 1976, so in the interim.  However, glaucoma was not diagnosed or cited as the source or cause of his blurry vision.  His military service ended in February 1978.

In a May 2007 statement, he claimed that his glaucoma was the result of the head injury he had sustained in service.  VA treatment records dated in June 2007 reflect a diagnosis of primary open angle glaucoma.  He testified during his December 2007 RO hearing, but did not offer any significant testimony as concerning his glaucoma.

Private treatment records dated in October 2011 note he had glaucoma from an apparent military injury.

Nevertheless, based on this evidence as a whole, service connection for glaucoma is not warranted.  Glaucoma was not diagnosed at any time during his service, or even suspected.  Indeed, to the contrary, the available treatment records do not reflect a diagnosis of glaucoma until 2007, almost 30 years after his discharge from service.  Glaucoma is not the type of "simple" condition that is readily amenable to probative lay comment regarding its diagnosis or etiology.  And although the October 2011 private records relate glaucoma to a military injury, there is no further explanation given as to why there is indeed this cause and effect.  The discussion of the underlying medical rationale is where most of the probative value of an opinion is derived, not from mere review of the claims file, although that, too, has its importance if evidence in the file, if considered, might change the basis or outcome of the opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  But aside from this, for the reasons and bases already discussed, the Board has concluded that the evidence is against finding that a head injury occurred in service, and partly for this reason the claim for service connection for a head injury is being denied.  Therefore, inasmuch as the glaucoma is also alleged to be the result of this same head injury, which, again, for all intents and purposes did not occur as alleged, the glaucoma necessarily cannot be a consequence or residual of that nonexistent trauma.  Moreover, where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).



ORDER

The claim of entitlement to service connection for residuals of a head injury, including headaches, is denied.

The claim of entitlement to service connection for residuals of frostbite, including peripheral neuropathy, is denied.

The claim of entitlement to service connection for glaucoma, also including as a residual of the head injury, is also denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

